Form Monthly Servicer Certificate Citibank Omni-S Master Trust Series 2002-3 A (Post-Defeasance) Distribution Date: November 15, 2011 Related Due Period: October 18, 2011 to November 15, 2011 Related Interest Period: October 17, 2011 to November 14, 2011 Under the Defeasance Trust Agreement relating to the Pooling and Servicing Agreement, the Servicer is required to prepare, and the Paying Agent is required to deliver, certain information each month regarding current distributions to Certificateholders. The information for the Due Period and the Distribution Date listed above is set forth below: 1. Payments to Series 2002-3 A Investors with respect to this Distribution Date Total Interest Principal Class 2. Information Concerning Principal Payments Amount Deposited this Due Period Total Distributions through this Due Period SERIES 2002-3 A BY CLASS (a)
